                            Case 2:19-cv-00462-KJD-BNW Document 49 Filed 10/08/20 Page 1 of 2


                        1   JAMES P. C. SILVESTRI, ESQ.
                            Nevada Bar No. 3603
                        2   BRIAN W. GOLDMAN, ESQ.
                            Nevada Bar No. 6317
                        3   PYATT SILVESTRI
                            701 Bridger Ave., Suite 600
                        4   Las Vegas, NV 89101
                            Tel: (702) 383-6000
                        5   Fax: (702) 477-0088
                            jsilvestri@pyattsilvestri.com
                        6   bgoldman@pyattsilvestri.com
                            Attorneys for Defendants,
                        7   FALCON FARMS, INC.

                        8                                UNITED STATES DISTRICT COURT

                        9                                       DISTRICT OF NEVADA

                       10   MELISSA HOFFMAN,
                                                                                    CASE NO.: 2:19-cv-00462-KJD-BNW
                       11                  Plaintiff,

                       12   vs.

                       13   COSTCO WHOLESALE CORPORATION, a
                            Delaware Corporation; FALCON FARMS, INC., a
                       14   California Corporation; DOES 1 through 100,
                            inclusive; ROE CORPORATIONS 1 through 100,
                       15
                                           Defendants.
                       16

                       17
                                       STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                       18
                                   IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, MELISSA
                       19
                            HOFFMAN, by and through her counsel of record, Christian Z. Smith, Esq., of the Richard
                       20
                            Harris Law Firm, and Defendant, Costco Wholesale Corporation by and through its counsel of
                       21
                            record, Dione C. Wrenn, Esq., of the law firm of Gordon Rees Scully Mansukhani, LLP, and
                       22
                            Defendant, FALCON FARMS, INC., by and through its counsel of records, James P.C. Silvestri,
                       23
                            Esq., and Brian W. Goldman, Esq., of the law firm of Pyatt Silvestri, that the above-referenced
                       24
                            action shall be dismissed with prejudice, each party to bear their own fees and costs.
                       25
                                   No trial date has been set in this matter.
                       26
                            ///
                       27
                            ///
                       28
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                         1
     (702) 383-6000
                            Case 2:19-cv-00462-KJD-BNW Document 49 Filed 10/08/20 Page 2 of 2


                        1                                                 Melissa Hoffman adv. Costco Wholesale Corporation, et al.
                                                                          Case No.: 2:19-cv-00462-KJD-BNW
                        2
                            Dated this 7th day of October, 2020                   Dated this 7th day of October, 2020
                        3
                            PYATT SILVESTRI                                       RICHARD HARRIS LAW FIRM
                        4

                        5

                        6   /s/ Brian W. Goldman                                  /s/ Christian Z. Smith
                            JAMES P. C. SILVESTRI, ESQ.                           CHRISTIAN Z. SMITH. ESQ.
                        7   Nevada Bar No. 3603                                   Nevada Bar No. 8266
                            BRIAN W. GOLDMAN, ESQ.                                801 South Fourth Street
                        8   Nevada Bar No. 6317                                   Las Vegas, NV 89101
                            701 Bridger Ave., Suite 600                           Attorneys for Plaintiff,
                        9   Las Vegas, NV 89101                                   MELISSA HOFFMAN
                            Attorneys for Defendants,
                       10   FALCON FARMS, INC.

                       11   Dated this 7th day of October, 2020

                       12
                            GORDON REES SCULLY MANSUKHANI, LLP
                       13

                       14

                       15   /s/ Dione C. Wrenn
                            ROBERT E. SCHUMACHER, ESQ.
                       16   Nevada Bar No. 7504
                            DIONE C. WRENN, ESQ.
                       17   Nevada Bar No. 13285
                            300 South Fourth Street, Suite 1550
                       18   Las Vegas, NV 89101
                            Attorney for Defendant,
                       19   COSTCO WHOLESALE CORPORATION

                       20                                                ORDER

                       21           IT IS SO ORDERED that Case No. 2:19-cv-00462-KJD-BNW, is dismissed with prejudice,

                       22   each party to bear their own attorneys’ fees and costs.
                       23

                       24

                       25                                                 UNITED STATES DISTRICT JUDGE
                                                                          Dated:  10/8/2020
                       26

                       27

                       28
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                      2
     (702) 383-6000
